Citation Nr: 1231611	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  07-01 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Whether there was clear and unmistakable error (CUE) in February 1982 and June 1983 rating decisions that denied service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967 and from August 1969 to June 1981.  He died in August 2003.  The appellant in this case is the Veteran's wife.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2004 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran had a seizure disorder which preexisted his entrance into service.  After service, the Veteran asserted that his service aggravated his seizure disorder, and he filed a claim for service connection.  In rating decisions dated in February 1982 and June 1983, the RO denied service connection for a seizure disorder.

The Veteran died on August [redacted], 2003 due to heart and vascular failure caused by sepis.  The cause of the sepis was noted to be either an infection of the leg that occurred as a result of a foot injury, and/or urinary tract sepsis.  Medical evidence of record indicates that both illnesses could be a consequence of basic epileptic illness with posttraumatic transverse spinal cord paralysis which existed in the Veteran.

In February 2007, the appellant's representative asserted the presence of Clear and Unmistakable Error (CUE) in the February 1982 RO decision which denied service connection for a seizure disorder.  The appellant's representative made a general assertion that the February 1982 RO decision was not in compliance with 38 C.F.R. § 38.306.  No assertion was made regarding the June 1983 RO decision.  In a June 2007 decision, the RO determined that the appellant's theory of CUE in the February 1982 RO decision was without merit.  This decision was not appealed.

In February 2011, the appellant's representative asserted the presence of CUE in both the February 1982 and March 1983 RO decisions.  The Veteran's representative specifically asserted that 38 C.F.R. §§ 3.1(m), 3.301(a), and 3.306(b) were incorrectly applied.  These statements present an initial assertion of CUE in the March 1983 RO decision and a new theory of CUE in the February 1982 RO decision.

Once there is a denial of a CUE claim, under the principle of res judicata, the same claim cannot be raised again.  See Link v. West, 12 Vet. App. 39, 44 (1998); Russell v. Principi, 3 Vet. App. 310, 315 (1992) ("[o]nce there is a final decision on the issue of 'clear and unmistakable error' because the [agency of original jurisdiction] decision was not timely appealed, or because a [Board] decision not to revise or amend was not appealed to this Court, or because this Court has rendered a decision on the issue in that particular case, that particular claim of 'clear and unmistakable error' may not be raised again."); see also Flash v. Brown, 8 Vet. App. 332, 341 (1995).  However, the principle of res judicata bars refiling only as to that particular assertion of CUE; it does not prohibit a claimant from presenting another theory of CUE so long as it is separate and distinct.  Flash, 8 Vet. App. at 341; Andre v. Principi, 301 F.3d. 1354, 1361 (Fed. Cir. 2002).  In fact, in Hillyard v. Shinseki, 24 Vet. App. 343 (2011), the Court recently reiterated VA's position that the number of motions to revise based on clear and unmistakable error that a claimant may bring against a RO decision (as opposed to a Board decision), is unlimited, so long as each new challenge involves a distinct theory of clear and unmistakable error.  Therefore, the appellant is not barred in the present case from alleging a new theory of CUE in the February 1983 RO decision since it is separate and distinct from the previous theory.

The question of whether there was clear and unmistakable error in the February 1982 and June 1983 rating decisions that denied service connection for a seizure disorder is inextricably intertwined with the appellant's claim for service connection for the cause of the Veteran's death.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, as such, the claim for service connection for the Veteran's cause of death must be remanded for initial adjudication of the appellant's claims of CUE in the February 1982 and June 1983 RO rating decisions.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must adjudicate the appellant's claims of CUE (on the basis of misapplication of 38 C.F.R. §§ 3.1(m), 3.301(a), and 3.306(b)) in the February 1982 and March 1983 RO decisions.

2.  Thereafter, the RO/AMC should readjudicate the claim for service connection for the cause of the Veteran's death.  If the benefits sought on appeal remains denied, the appellant should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


